IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                             NOT FINAL UNTIL TIME EXPIRES TO
                                             FILE MOTION FOR REHEARING AND
                                             DISPOSITION THEREOF IF FILED
ALLEN PULLEN,

              Petitioner,

 v.                                                 Case No. 5D16-3888

STATE OF FLORIDA,

              Respondent.

________________________________/

Opinion filed July 14, 2017

Petition for Certiorari Review
of Order from the Circuit Court
for Osceola County, A. James
Craner, Judge.

Allen Pullen, Milton, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Andrea K. Totten,
Assistant Attorney, Daytona Beach, for
Respondent.


PER CURIAM.


       PETITION DENIED. See Barnett v. Antonacci, 122 So. 3d 400, 404-05 (Fla. 4th

DCA 2013).


EVANDER, EDWARDS, and EISNAUGLE, JJ., concur.